Case 2:18-cr-00036-LGW-BWC Document 136 Filed 08/10/20 Page 1 of 2



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 2:33 pm, Aug 10, 2020
Case 2:18-cr-00036-LGW-BWC Document 136 Filed 08/10/20 Page 2 of 2
